In re Lewis, Arthur; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Palish of Orleans, Criminal District Court Div. C, No. 340-019; to the Court of Appeal, Fourth Circuit, Nos. 2009-K-0097, 2009-K-0357.
The application is transferred to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail receipt on July 9, 2007. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.